DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-4,10,13,14,16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peverini 2010/0252059. 
             With regard to claim 1, Peverini discloses a facial hair shaping tool and comb (see fig. 10-12) for shaping and grooming facial hair of a user, comprising:
A first guide member (the left member) having a first elongated planar body, a first handle 108, a first end portion 112, a first curvilinear segment disposed on a first side (the top side) of the first elongated planar body between the first handle 108 and the first end portion 112, and a first plurality of comb teeth 120 disposed on a second side (the lower side) of the first elongated planar body between the first handle 108 and the first end portion 112; and


  With regard to the newly added limitations, it is clear that the first and second elongated planar bodies of Peverini device could be used to act as a barrier for masking the facial hair of a user from being removed by a razor when shaving.


                With regard to claim 2, note how the first and second curvilinear segments (the top sides of
each comb section) are conjoined to form a single curvilinear segment. See fig. 10.

                With regard to claim 3, note how the first handle lies horizontally flat and against the second handle, forming a single handle assembly in the closed state. See fig. 12.

                With regard to claim 4, note that the first and second elongated bodies may be used as a barrier, to mask and cover a protected portion of facial hair (the comb may be rested against a user’s face in this manner).

                With regard to claim 10, note how the first end portion 112 is coupled to the second end portion 106 by the fastener 124.

                With regard to claim 13, note that the fastener 124 is a mechanical fastener. See figs. 10-23. Thus, the first guide member is coupled to the second guide member via the mechanical fastener 124, allowing the tool and comb to fold and unfold along the centerline (the centerline being the vertical axis that runs through the fastener 124.

                With regard to claim 14, note how the first plurality of comb teeth 120 are structurally aligned and in contact with the second plurality of comb teeth 114 (fig. 12), forming a single comb assembly (fig. 12).

                  With regard to claim 16, note that each of the curvilinear segments include a sloped edge. See fig. 10.






[AltContent: textbox (Acute angle)]
[AltContent: arrow]                     
    PNG
    media_image1.png
    187
    473
    media_image1.png
    Greyscale


                  With regard to claim 18, note that the first handle 108 is coupled to the second handle 102 by the fastener 124 (since the first guide member is coupled to the second guide member, the handle portions 108/102 are indirectly coupled to each other).


                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5,6,15 are rejected under 35 U.S.C. 103 as being unpatentable over Peverini 2010/0252059.
               With regard to claims 5,6 and 15, Peverini does not disclose the open state width, length and thickness, the miniature comb width, length and thickness, nor the single comb width and length as recited in these claims.
               However, it would have been obvious to one skilled in the art to form the widths, lengths and thicknesses of the Peverini tool and comb with the dimensions recited in these ranges, depending upon the size of the tool/comb desired. "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peverini 2010/0252059 in view of Stuart 4009725.
                With regard to claim 9, Peverini does not disclose a retainer clip or a magnet coupled to the miniature comb.
                 Stuart discloses a comb that may include a retainer clip 30. See figs. 1 and 2.
                 It would have been obvious to one skilled in the art to include a retainer clip with the miniature comb (fig. 12) of Peverini, as disclosed by Stuart, if one wished to be able to clip the comb of Peverini to a user’s pocket.

                Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peverini 2010/0252059 in view of Taylor 2794142.
With regard to claim 19, Peverini does not explicitly disclose that the fastener includes a rod- type fastener inserted into a plurality of holes. However, it appears that the fastener 124 of Peverini is located “near” a center portion of the first and second handles.
                Taylor discloses a folding type comb that includes a rod-type fastener (trunnions 36/56, see col. 3, lines 39-41) that is inserted into a plurality of holes. See fig. 4 and 7.
                It would have been obvious to one skilled in the art to use a rod-type fastener with a plurality of holes as disclosed by Taylor, located near the first and second handle portions of the Peverini device, in view of the teaching of Taylor that such a configuration allows for pivot type folding of a comb.

              With regard to claim 20, note that the “trunnions” as disclosed by Taylor are equivalent to “pins”.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
              Claims 21 and 22 are allowed.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.  On page 3 of applicant’s response, applicant argues that Peverini does not disclose the newly added limitations to claim 1, specifically “the first elongated planar body and the second elongated planar body acting as a barrier for masking the facial hair of the user from being removed by a razor when shaving”.  This argument is not found persuasive because this limitation is purely functional in nature, and, is met could be used to perform the same function.  In this case, the first and second elongated planar bodies of Peverini device could be used to act as a barrier for masking the facial hair of a user from being removed by a razor when shaving.
                    With regard to applicant’s arguments directed to the 103 rejections, it is noted that applicant relies on the same arguments that are presented toward the rejection of claim 1.  Thus, these arguments also are not found persuasive for the same reasons that the arguments toward claim 1 are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772